DETAILED ACTION
Response to Arguments
Applicant's arguments filed 02/24/2022 have been fully considered but they are not persuasive. 
In response to applicant’s argument that Nyffeler does not disclose a division of the memory into a (re-) writable area and a blocked area with content that cannot be electronically changed anymore, the examiner disagrees. Nyffeler discloses that the RFID tags comprise unique serial numbers can be authenticated and also access lot information (e.g. date of manufacture, expiration date, assay results, etc.) from the device manufacturer. The serial number and lot information is transferred to a user accessible server once the product has been shipped. The user upon installation then reads the RFID tag that transmits the unique serial number to a computer with a secure internet link to the customer accessible server. A match of the serial number on the server with the RFID tag serial number then authenticates the device and permits use of the device. Once the information is accessed on the server the information then becomes user inaccessible to prevent reuse of a single use device paragraph [0074]. The RFID memory chip 201 may have 1 to 100 or more sectors paragraph [0052]. Furthermore, Nyffeler provides an example wherein the memory chip comprises a  free, writable area (C) as discussed in paragraph [0054]. Therefore, Nyffeler meets the claim.
As to the rewritable principle, it appears that applicant is arguing about how Nyffeler operates (e.g. how the reader/writer operates and how the sectors of the memory chip are partitioned). However, it is noted that apparatus claims cover what a device is, not what a device does or how it is to be used. A claim containing a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus if the prior art apparatus teaches all the structural limitations of the claim. See MPEP § 2114. Thus, a method of operation does not patentably distinguish an apparatus from the prior art.
In response to applicant’s argument regarding claim 5, the examiner disagrees. It is the position of the office that the “information” referenced in paragraph [0074] is the data written on the RFID tag. The data written on the RFID tag is what is being accessed. That is made clear by Nyffeler when Nyffeler states that associated devices are matched to the serial number and lot information stored on the RFID tag. Else, all the associated device(s) would be rendered inoperable. Therefore, the examiner maintains that Nyffeler discloses the limitations of claim 5.
In response to applicant’s argument regarding claim 7, the examiner disagrees. A “teaching away” is found when a reference criticizes, discredits, or otherwise discourages the solution claimed. See MPEP §2145. In describing certain examples, Potyrailo never goes so far as to criticize, discredit, or otherwise discourage the use of an integral module. Although Potyrailo teaches in some instances that the module can be removably affixed, one of ordinary skill would have recognized that choosing whether or not to permanently affix the module to the RFID tag is inherently characterized by certain advantages, and would have been capable of balancing competing benefits to arrive at a desired configuration.
Furthermore, a demonstration of unexpected results, is typically indicated through a side-by-side comparison of the instant invention with the closest prior art. There is no documented evidence to suggest that this alleged improvement is truly unexpected.  The evidence relied upon should establish that the differences in results are in fact unexpected and unobvious and of both statistical and practical significance.  See MPEP 716.02(b).  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5, 8 and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nyffeler et al. (hereinafter Nyffeler) US 2011/0006878.
Regarding claim 1, Nyffeler discloses a single use bioreactor system, sterilizable by irradiation as discussed in at least the abstract, for use in a biopharmaceutical process as discussed in at least paragraph 68, the single use bioreactor system [100] comprising an RFID tag (tag 102) and a memory (memory chip 201) rewritable in principle as discussed in at least paragraph 30, 34, and 36 in which data with respect to an integrity check of the single use bioreactor system are stored as discussed in at least paragraphs 9-11 and 34-39. Nyffeler also discloses that the memory includes a free, writable area and a blocked area that no longer is writable (The total available 2000 bytes memory of memory chips was divided into three sectors such as a sector A for article ID, serial number, and possible sensor calibrations, sector B for authentication, and sector C with user available blocks. Redundant data was written into two sectors (A and B). The sectors A, B, and C were unencrypted data, encrypted data, and empty (no data), respectively; paragraph 55) as discussed in at least paragraphs 52-55. Additionally, Nyffeler discloses that the RFID tags comprise unique serial numbers can be authenticated and also access lot information (e.g. date of manufacture, expiration date, assay results, etc.) from the device manufacturer. The serial number and lot information is transferred to a user accessible server once the product has been shipped. The user upon installation then reads the RFID tag that transmits the unique serial number to a computer with a secure internet link to the customer accessible server. A match of the serial number on the server with the RFID tag serial number then authenticates the device and permits use of the device. Once the information is accessed on the server the information then becomes user inaccessible to prevent reuse of a single use device paragraph [0074].
As to the rewritable principle, it is noted that apparatus claims cover what a device is, not what a device does or how it is to be used. A claim containing a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus if the prior art apparatus teaches all the structural limitations of the claim. See MPEP § 2114. Thus, a method of operation does not patentably distinguish an apparatus from the prior art.
Regarding claim 2, Nyffeler discloses that the memory is part of the RFID tag (The first component of the RFID tag 102 is an integrated circuit memory chip 201 for storing and processing information and modulating and demodulating a radio frequency signal; paragraph 34); also see Fig. 3.
Regarding claim 3, Nyffeler discloses that the memory comprises a ferroelectric random access memory chip (FRAM chip 201b) as discussed in at least the abstract and paragraphs 34 and 40; also see Fig. 3.
Regarding claim 4, Nyffeler discloses that product-relevant data are stored in the memory (RFID tags with unique serial numbers can be authenticated and also access lot information (e.g. date of manufacture, expiration date, assay results, etc.) from the device manufacturer; paragraph 74).
Regarding claim 5, Nyffeler discloses a single use bioreactor system, sterilizable by irradiation as discussed in at least the abstract, for use in a biopharmaceutical process as discussed in at least paragraph 68, the single use bioreactor system [100] comprising an RFID tag (tag 102) and a memory (memory chip 201) rewritable in principle as discussed in at least paragraph 30, 34, and 36 in which data with respect to an integrity check of the single use bioreactor system are stored as discussed in at least paragraphs 9-11 and 34-39; and a write protection which after activation prevents deletion and overwriting of the data stored in the memory as discussed in at least paragraph 74.
Regarding claim 8, Nyffeler discloses one or more sensors for detecting certain events and/or ambient conditions as discussed in at least the abstract and paragraph 18.
Regarding claim 19, Nyffeler discloses that the product-relevant data stored in the memory comprises one or more of a product identification code, a date of manufacture or a use-by date as discussed in at least paragraphs 52 and 74.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Nyffeler et al. US 2011/0006878 as applied above to claims 1-5, 8 and 19, and further in view of Potyrailo (hereinafter Potyrailo) US 2015/0137992 cited in the IDS file 04/17/2019.
Regarding claim 7, Nyffeler does not disclose that the RFID tag is provided with an internal battery. However, Nyffeler does disclose a single use bioreactor system, sterilizable by irradiation as discussed in at least the abstract, for use in a biopharmaceutical process as discussed in at least paragraph 68, the single use bioreactor system [100] comprising an RFID tag (tag 102) and a memory (memory chip 201) rewritable in principle as discussed in at least paragraph 30, 34, and 36 in which data with respect to an integrity check of the single use bioreactor system are stored as discussed in at least paragraphs 9-11 and 34-39; and wherein the single use bioreactor system including the RFID system is sterilized by gamma radiation as discussed in at least paragraphs 34, 42 and 44.
Potyrailo discloses an RFID tag for a biopharmaceutical processing system that is provided with an internal battery as discussed in at least paragraphs 29, 65 and 90-91 (An RFID tag or sensor can be used to identify and/or report on a component associated (e.g., attached, positioned near, incorporated in, etc.) with the RFID device. RFID tags or readers and/or wireless sensor nodes (WSNs) can be passive or active (e.g., including a battery) and can, in addition to an identifier (ID) also include a memory, microprocessor, and/or sensor, for example. For example, an RFID tag typically includes at least two components where the first component is an integrated circuit (IC) memory chip to store and process information and modulate and demodulate a radio frequency signal; paragraph 29).
While Nyffeler does not disclose an internal battery, absent unexpected results it would have been obvious to one of ordinary skill in the art to modify Nyffeler to include an internal battery as taught Potyrailo in order to improve and optimize the read range (i.e., providing a longer read range).
Conclusion
THIS ACTION IS MADE FINAL. Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LYDIA EDWARDS whose telephone number is (571)270-3242. The examiner can normally be reached on Monday-Thursday 6:30-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth Robinson can be reached on 571-272-7129. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LYDIA EDWARDS/Primary Examiner, Art Unit 1796